 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                                      CENTRAL DISTRICT OF CALIFORNIA
 9

10   CINDY BROWN,                                   )    Case No. 8:17-cv-01941 JLS (DFMx)
                                                    )
11                         Plaintiff,               )    JUDGMENT
                                                    )
12   v.                                             )
                                                    )
13   UNUM LIFE INSURANCE COMPANY OF                 )
     AMERICA,                                       )
14                                                  )
                           Defendant.               )
15

16          The parties, having submitted a Joint Request for Judgment, and good cause appearing,
17   Judgment is HEREBY ENTERED in favor of plaintiff Cindy Brown and against defendant
18   Unum Life Insurance Company of America on the First and Second Causes of Action
19   (Recovery of Employee Benefits under 29 U.S.C. § 1132(a)(1)(B)). Plaintiff is awarded
20   unpaid back benefits from November 18, 2016 through December 28, 2016, in the amount of
21   $12,012.95. Determination of benefits beyond December 28, 2016 has been remanded.
22          This judgment does not address attorney fees and costs, which the parties represent is
23   the subject of a settlement agreement. The Court retains jurisdiction through the date the
24   Satisfaction of Judgment is filed.
25

26   Dated: April 19, 2019
27

28                                              _____________________________
                                                Hon. JOSEPHINE L. STATON
                                                United States District Judge
